466 N.W.2d 101 (1991)
IN the Matter of the Application for DISCIPLINARY ACTION AGAINST James R. BRITTON, a Member of the Bar of the State of North Dakota.
DISCIPLINARY BOARD OF the SUPREME COURT OF the STATE of North Dakota, Petitioner,
v.
James R. BRITTON, Respondent.
No. 910021.
Supreme Court of North Dakota.
February 13, 1991.

ORDER OF SUSPENSION
By Order of this Court dated June 20, 1990, 456 N.W.2d 771. James R. Britton was suspended from the practice of law for a period of six (6) months effective September 1, 1990.
On January 25, 1991, the Report of the Disciplinary Board, Findings and Recommendations of the Hearing Panel and Stipulation signed by James R. Britton, Respondent, and Vivian E. Berg, Disciplinary Counsel, recommending that Mr. Britton be suspended from the practice of law in the state of North Dakota for a period of six (6) months in addition to the present suspension were filed in this Court. Subsequently, on February 6, 1991, Disciplinary Counsel petitioned the Court to enter its order, without briefs and oral argument and filed a Motion Pursuant to Rule 60(a), NDRCivP, to correct the record to show a Recommendation to this Court that Mr. Britton may petition for reinstatement on September 1, 1991. The Court considered the matter, and
ORDERED, that the certificate of admission to practice law of James R. Britton be suspended for an additional six (6) months to commence March 1, 1991, and that the record be corrected so that the date on which Mr. Britton may petition for reinstatement be corrected to read September 1, 1991; however, no application for reinstatement will be considered until Mr. Britton has successfully completed the Multistate Professional Responsibility examination.
IT IS FURTHER ORDERED, that Britton comply with the requirements of Rule 6.3 of the North Dakota Procedural Rules for Lawyer Disability and Discipline.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
H.F. GIERKE III, Justice
BERYL J. LEVINE, Justice
MESCHKE, J., was absent and did not participate.